Hall, J.,
dissenting.
After the verdict in the lower court the appellant filed a motion for a new trial which was overruled. The first ground of the motion is that the verdict of the jury is contrary to the overwhelming weight of the evidence and contrary to the law. The same assignment is made in the assignment of errors in this Court and is argued in the brief for appellant, but for some reason is not mentioned in the controlling opinion.
It will be remembered that the defendant Mrs. Herring was traveling east on School Street and Mrs. Hart was traveling north on Wheatley Street. As the first witness in the trial, Mrs. Herring was called adversely for cross-examination. Twice on page 5 of the court reporter’s transcript she testified that the pickup truck driven by Mrs. Hart “hit the left hand side of my car”. This of course was an impossibility in view of the directions in which the two cars were traveling. Finally on the direct examination by her own attorney, under a very leading question, this appears: “Q. In other words, you were hit on the righthand side of the car rather than the left side of the car? A. Oh, yes, sir.” Two mechanics testified. One of them having inspected the pickup truck at the scene of the accident and having moved it out of the road said positively that the pickup truck was struck from the back of the left front fender and on the left door, and he further said that there was no damage whatsoever to the front of the truck. The hood, the bumper, the grillwork, the front of the front fenders, the radiator *453and the headlights were all in tact. The mechanic in Jackson who repaired the track testified positively that it was struck on the left side “on the left door”. He identified the bill for repairs to pickup and it does not show any repairs whatsoever to the front part of the truck. A list of all the parts furnished is in the record and it does not show that any windshield, or grillwork, or radiator, or headlights had to be replaced. A photograph of the car driven by Mrs. Herring appears in the record and it shows that the entire front end of the Ford car operated by her was smashed up and it does not show any injury or damage to the right side of the automobile. It is therefore in my opinion absolutely unreasonable to hold that the testimony of Mrs. Herring is sufficient to uphold the verdict in this case. I think that her testimony is contrary to the overwhelming weight of the evidence and that the verdict of the jury is contrary to the law and contrary to the overwhelming weight of the evidence. For this reason I respectfully dissent from the holding of the majority and I think that the judgment appealed from should be reversed and remanded.